Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@voya.com April 7, 2015 United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: Voya Insurance and Annuity Company Registration Statement on Form S-3, Post-Effective Amendment No. 1 Prospectus Title: Voya PotentialPLUS Annuity File No.: 333-196392 Ladies and Gentlemen: Voya Insurance and Annuity Company, as Registrant, and Directed Services, LLC, as Principal Underwriter, hereby request acceleration of the above-referenced Registration Statement to May 1, 2015, in accordance with Rule 461 of the Securities Act of 1933. If you have any questions, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel Windsor Site One Orange Way, C2N Windsor, CT 06095 Voya Services Company
